Citation Nr: 0504551	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-29 017A	)	DATE
	)
	)

On appeal from the
Network Authorization Office of the Department of Veterans 
Affairs Medical Center in Canandaigua, New York 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment on May 2, 
2003, at the Geneva General Hospital.  





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  






INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1943. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Network Authorization 
Office (NAO) of the Department of Veterans Affairs (VA) 
Medical Center (MC) in Canandaigua, New York.


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered on May 2, 2003, at the Geneva General Hospital in 
Geneva, New York.   

2.  VA payment or reimbursement of the costs of the private 
medical care provided 
on May 2, 2003, at the Geneva General Hospital was not 
authorized prior to the veteran's undergoing that treatment.

3.   Service connection is not in effect for any disability 
of the veteran.

4.  The veteran has insurance coverage under a health plan 
contract. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred as a result of private treatment 
rendered on May 2, 2003, at the Geneva General Hospital are 
not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000-17.1003 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

The veteran was informed by letters dated in June 2003 and 
July 2003, and in an August 2003 statement of the case (SOC), 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that the lay and medical 
evidence necessary for an equitable adjudication of the 
veteran's appeal has been obtained.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 
16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Legal Criteria/Analysis

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including:  "[h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2004) (formerly 38 C.F.R. § 17.50b).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2004) (formerly 38 C.F.R. § 17.50d).  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel 
Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care.")  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission, per 38 C.F.R. § 
17.54.

In this case, there is no evidence that the veteran obtained 
prior authorization for payment of the private medical 
expenses in question; namely, treatment rendered on May 2, 
2003, at the Geneva General Hospital in Geneva, New York.  In 
Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court noted 
that emergency medical care received from a non-VA hospital 
requires authorization pursuant to 38 C.F.R. § 17.54 
(formerly codified at 38 C.F.R. § 17.50d (1991)).  The 
veteran in that case had argued that his non-VA care was 
authorized because his VA treating physician had informed him 
that arrangements were made for him to be treated at non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.

In the instant case, as in Smith, it has not been contended 
that VA specifically agreed to pay the medical bills incurred 
at the private facility.  Moreover, as in Smith, specific 
formalities which must be followed under 38 C.F.R. § 17.54 
were not complied with here, as a result of which proper 
authorization from VA was not obtained.  Also, while the 
veteran does not appear to be arguing that employees of the 
VAMC said anything that could constitute "authorization" 
for the private treatment at issue, even if statements to 
that effect had been made, such statements would not 
constitute authorization for private hospitalization within 
the meaning of 38 U.S.C.A. § 1703(a).  In this regard, the 
aforementioned VAOPGCCONCL 1-95, at 8-9, which, in response 
to the question "Who has the authority to approve or 
authorize a request for private hospitalization at VA expense 
under 38 U.S.C.A. § 1703(a), and what type of action(s) is 
necessary to constitute prior authorization under 38 C.F.R. § 
17.54?" stated:

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a). The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors. VHA 
manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), its reasoning, quoted above, is 
persuasive and clearly applies in the present matter.  In 
this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred on May 2, 2003, from a VA employee with 
appropriate authority, namely the VAMC director or a VA 
clinic director.

Moreover, even if, under the provisions of 38 C.F.R. § 17.54, 
a qualifying telephone call were made by the appropriate 
authority, any authorization made would be of no consequence 
because the veteran would still not be entitled to 
reimbursement under 38 U.S.C.A. § 1703.  Under that section 
of the statute, VA may contract with non-VA facilities to 
provide medical services for which VA may assume financial 
responsibility in certain circumstances.  38 U.S.C. § 
1703(a)(1)-(8).  However, in this case, there was no 
indication of any "contract" between VA and the private 
facilities used by the veteran.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment rendered on May 2, 2003, at 
the Geneva General Hospital was not obtained pursuant to 38 
C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The Court has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C.A. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment.' " Malone v. Gober, 10 Vet. 
App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a) (emphasis 
added by the Court).  In any case where reimbursement would 
be in order for the veteran under section 1728(a), "the 
Secretary may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services directly 
. . . to the hospital or other health facility furnishing the 
care or services."  38 U.S.C.A. § 1728(b) (West 2002).

Such reimbursement is available only "where (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service- connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service- connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . .; and (3) [VA] or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical."  38 U.S.C.A. § 
1728(a) (emphasis added); 38 C.F.R. § 17.120 (2004) (formerly 
38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); H.R. Rep. 
No. 93-368, at 9 (July 10, 1973) ("[The proposed provision 
a]uthorizes reimbursement of certain veterans who have 
service-connected disabilities, under limited circumstances, 
for reasonable value of hospital care or medical services . . 
. from sources other than the VA.  Eligible veterans are 
those receiving treatment for a service-connected disability. 
. . .  Services must be rendered in a medical emergency and 
VA or other Federal facilities must not be feasibly 
available.").

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2004).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities. 38 C.F.R. § 
17.130 (2004).

Having reviewed the evidence, the Board finds that the 
appellant is not eligible for payment or reimbursement under 
38 U.S.C. § 1728 for the medical treatment rendered on May 2, 
2003, at the Geneva General Hospital because he has not 
satisfied all of the three necessary criteria listed therein.  
Specifically, the Board notes that the veteran is not service 
connected for any disability.  In making this determination, 
the Board does not question the fact that the treatment was 
for an acute condition, as stated by the veteran in his 
October 2003 substantive appeal, associated with coughing, 
shortness of breath, and a burning sensation in his 
esophagus.  However, the evidence of record establishes that 
this treatment was not for a service-connected disability, 
nor was the condition for which he was treated associated 
with, or aggravating, an adjudicated service-connected 
disability.  38 C.F.R. §§ 17.52, 17.53.  Thus, the first 
criterion for payment or reimbursement of unauthorized 
medical expenses in question has not been met in this case.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, to which reference is made above, also provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-1008 (2004).

However, under 38 U.S.C.A. § 1725, a veteran is only 
considered to be "personally liable" for treatment if he 
has no entitlement to care of services under a health-plan 
contract, which includes an insurance policy or contract, 
medical or hospital service agreement, membership or 
subscription contract, or similar arrangement under which 
health services for individuals are provided or the expense 
of such services are paid or coverage provided by the 
Medicare program administered by the Social Security 
Administration.  See 38 U.S.C.A. § 1725(b)(3)(B) and 
(f)(2)(A)(B).

In this case, as explained in a June 2003 letter from the 
VAMC/NAO, the veteran has health care coverage (apparently 
Medicare Part A and B according to a notation on a July 2003 
"Disagreement Form").  As such, he is not eligible to 
receive reimbursement for the reasonable value of emergency 
treatment under the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations.

While the Board is sympathetic toward the veteran's concerns, 
it is bound by the criteria set forth above, and a review of 
all the potentially applicable laws and regulations does not 
reveal a provision under which payment or reimbursement of 
the medical expenses in question may be made by VA.  
38 C.F.R. § 7104(c).  Moreover, the Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

In summary, the Board finds that the evidence fails to 
satisfy at least one of the three criteria listed in 38 
U.S.C.A. § 1728(a).  The Board also finds that the veteran is 
not eligible to receive reimbursement for the reasonable 
value of emergency treatment under the provisions of 38 
U.S.C.A. § 1725.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment on May 2, 
2003, at the Geneva General Hospital is denied.   




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


